DETAILED ACTION
	Claims 1-23 are pending.
	The claim rejections under nonstatutory type double patenting on claims 1-23 are withdrawn because a terminal disclaimer was filed on 03-25-2022.
Allowable Subject Matter
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1 and 13 recite a fuel cell system for treating anode exhaust gas wherein the anode gas exhaust comprises hydrogen, carbon monoxide, and carbon dioxide and is fed to a shift reactor and then a CO2 stripper.
Prior art Galloway (US 2004/00115492) teaches a fuel cell system anode exhaust gas wherein the anode gas exhaust comprises hydrogen, carbon monoxide, and carbon dioxide is fed to a syn gas reactor (par. 37-43, fig. 1).  Galloway does not teach that the carbon dioxide from the anode is fed to a shift reactor and then a CO2 stripper.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB B MARKS whose telephone number is (571)270-7873. The examiner can normally be reached Monday through Friday, alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB B MARKS/Primary Examiner, Art Unit 1729